DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “the present disclosure” is stated in line 1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA’153 (CA 2761153 cited by applicant).
 	CA’153 discloses, with respect to claim 1, a well-stimulation apparatus (fig.1) comprising: a tie rod (22 and page 3, lines 1-3) with a first end (towards 24) and a second end (towards 26); a stimulant-material container (30) that is configured to be secured about the tie rod (with 24, 26); and a sealing assembly (23, 29, 70, fig. 6) that is couplable to the first end of the tie rod, the sealing assembly being actuatable (page 16, lines 21-41) between a dormant condition and an active condition for isolating a portion of a wellbore. 

With respect to claim 2, CA’153 further discloses a second sealing assembly (62) that is couplable to the second end of the tie rod (fig. 10). 

With respect to claim 3, CA’153 further discloses a fastener (24, 26) for coupling the first sealing assembly and the second sealing assembly to the first end and the second ends respectively of the tie rod (fig. 1). 


With respect to claim 5, CA’153 further discloses the stimulant material is deflagratable for generating a pressure event (page 17, lines 33-41). 

With respect to claim 6, CA’153 further discloses that the tie rod is configured to bear a tensile load that is generated by the pressure event (page 18, lines 1-12 and fig. 9). 

With respect to claim 7, CA’153 further discloses that when the sealing assemblies are in the active condition, the pressure event is directed in a radial outward direction from the well stimulation apparatus (page 7, lines 18-26). 

With respect to claim 9, CA’153 further discloses at least one stimulation-activation device (40) for igniting the stimulant material.

With respect to claim 22, CA’153 further discloses a method for stimulating a targeted portion of a geological formation, the method comprising steps of: isolating a portion of a wellbore that is proximal the target portion by actuating one or more sealing elements into an active condition; deflagrating a stimulant material for generating a pressure event; and focusing at least part of an energy of the pressure event into the targeted portion (page 16, lines 8-19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’153 alone, or in the alternative, in view of EITSCHBERGER (US 2016/0273902).
Although the reference may not explicitly teach “wherein the pressure event has a peak pressure of between about 10, 000 pounds per square inch (psi) and 50, 000 psi” as called for by the claim, the reference does teach there are limits to the high pressure (local concentration also brings about the effect that the well or its lining is only exposed to the high pressures to a limited extent, page 17, lines 33-41). Therefore, it would have been obvious to a person having ordinary skill in the art to provide for peak 
EITSCHBERGER discloses that the pressure event in a well have a peek of between 10000 psi and 50000 psi (paragraphs [0010] and [0031]). It would have been obvious to a person skilled in the art to arrive at the matter defined in claim 8 by combining the teachings of
CA’153 and EITSCHBERGER. 

Claims 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’153 in view of DUNLAP ET AL (US 5678635).
With respect to claim 10, DUNLAP ET AL discloses a sealing assembly that comprises: a mandrel (22); a plurality of sealing elements (160-170) positioned about the mandrel, each of the plurality of sealing elements comprises an outer edge (exterior of 160) that is configured to engage an inner wall of a wellbore or a tubular therein (fig. 14); and an actuation body (132) for actuating the plurality of sealing elements to move from the dormant condition to the active condition (abstract). 
With respect to claim 12, CA’153 further discloses that the plurality of sealing elements is stacked about the mandrel at an acute angle with respect to a longitudinal direction of the well-stimulation apparatus (fig. 14). 

With respect to claims 14 and 15, all the additional features are constructive choices that a person skilled in the art would have known at the time of the claims. It would have been obvious to a person skilled in the art to arrive at the matter defined in claims 10-15 and 17 by combining the teachings of documents
CA’153 and DUNLAP ET AL. 

With respect to claims 11 and 17, CA’153 discloses a well stimulation apparatus as disclosed above. CA’153 further discloses that the actuation body is at least: an actuation gas-generator (abstract).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’153 in view of WILLIAMS ET AL (2014/0360787).
CA’153 discloses the well stimulation apparatus as stated above. However fails to teach “a knuckle that is couplable to one end of the well-stimulation apparatus, and the knuckle comprises: a central portion rotatably coupled to well-stimulation apparatus via a first joint, and a coupling portion rotatably coupled to the central portion via a second joint” as claimed. WILLIAMS ET AL teaches a knuckle connector (17) for coupling a first downhole apparatus (motor 2) to a second downhole apparatus (drill bit 110), the knuckle connector comprising: a central portion (76) rotatably coupled to a first joint (66) and a second joint (68); a first coupling portion (joint 120) rotatably coupled to the central . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102797448 teaches a fracturing system with mounting rod and packers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZAKIYA W BATES/           Primary Examiner, Art Unit 3674                                                                                                                                                                                               	1/14/2022